              Case 2:20-cv-02028 Document 1 Filed 01/16/20 Page 1 of 8




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

 UNITED STATES OF AMERICA,

                                   Plaintiff,
                     v.                                     Civil No. 20-2028

 JOSEPH C. WILLIAMS, a/k/a JOSEPH
 CORBIN WILLIAMS, LISA D.
 WILLIAMS, a/k/a LISA DIANNE
 WILLIAMS, UNKNOWN SPOUSE OF
 JOSEPH C. WILLIAMS, and STATE OF
 KANSAS, KANSAS DEPARTMENT OF
 REVENUE,

                                   Defendants.


                                                COMPLAINT

        COMES NOW the United States of America, by Stephen R. McAllister, United States

Attorney for the District of Kansas, and K. Tyson Shaw, Assistant United States Attorney, and

for its cause of action alleges:

        1.      This is a civil action for foreclosure of a Mortgage brought by the United States of

America under the provisions of 28 U.S.C. § 1345.

        2.      Service may be made upon the Defendants in the following manner:

                a.        Defendant Joseph C. Williams, a/k/a Joseph Corbin Williams, may be

                          served the Summons and a copy of the Complaint at 7838 Kessler Lane,

                          Overland Park, Kansas 66204-2525, within the jurisdiction of this Court.

                b.        Defendant Lisa D. Williams, a/k/a Lisa Dianne Williams, may be served

                          the Summons and a copy of the Complaint at 9404 Santa Fe Lane, Apt.

                          202, Overland Park, Kansas 66212, within the jurisdiction of this Court.
             Case 2:20-cv-02028 Document 1 Filed 01/16/20 Page 2 of 8




              c.      Upon the Unknown Spouse of Joseph C. Williams, a/k/a Joseph Corbin

                      Williams, if any, by publication, since the address of this Defendant is

                      unknown.

              d.      Defendant State of Kansas, Kansas Department of Revenue, may be

                      served, pursuant to K.S.A. § 60-304(d)(5), by delivering the Summons and

                      a copy of the Complaint to the Kansas Attorney General, Derek K.

                      Schmidt at 120 SW 10th Ave., 2nd Floor,Topeka, Kansas 66612.

       3.     Defendants Joseph C. Williams, a/k/a Joseph Corbin Williams (hereinafter

“Joseph C. Williams”), and Lisa D. Williams, a/k/a Lisa Dianne Williams (hereinafter “Lisa D.

Williams”), executed and delivered to Plaintiff United States, acting through the Rural Housing

Service, United States Department of Agriculture, a promissory note on October 4, 2002, in the

principal amount of $102,380.00, together with interest at the rate of 6.7500 percent (6.7500%)

per annum on the unpaid balance. As consideration for this note, Plaintiff United States made a

Rural Housing loan to Defendants Joseph C. Williams and Lisa D. Williams pursuant to the

provisions of Title V of the Housing Act of 1949 (42 U.S.C. § 1471, et seq.). A true and correct

copy of the Promissory Note is attached as Exhibit A.

       4.     On October 4, 2002, to secure repayment of the indebtedness, Defendants Joseph

C. Williams and Lisa D. Williams executed and delivered a purchase-money security interest in

the form of a real estate mortgage upon real property commonly known as 505 South Jackson,

Spring Hill, Kansas 66083 and located in Johnson County, Kansas, within the jurisdiction of this

Court, described as follows:

              Lot 3, Block 57, City of Spring Hill, a subdivision in the City of
              Spring Hill, Johnson County, Kansas.




                                                2
             Case 2:20-cv-02028 Document 1 Filed 01/16/20 Page 3 of 8




This real estate mortgage was filed on October 7, 2002, in the office of the Register of Deeds of

Johnson County, Kansas, in Book 8191 at Pages 780-785. A true and correct copy of the

Mortgage is attached as Exhibit B.

       5.      On October 4, 2002, Defendants Joseph C. Williams and Lisa D. Williams

executed a Subsidy Repayment Agreement. The recapture of any and all amounts granted under

this Agreement are secured by the Real Estate Mortgage described above pursuant to the

Housing Act of 1949, as amended, 42 U.S.C. § 1490a, and the implementing regulations,

7 C.F.R. § 3550.162. As of January 15, 2020, there was due the total amount of $46,775.84.

This amount is to be recovered in rem only, and only after recovery of the principal (including

advances and other recoverable costs) and accrued interest due on the Promissory Note through

the date of sale of the real property. A true and correct copy of the Subsidy Repayment

Agreement is attached as Exhibit C.

       6.      Plaintiff United States is the owner and holder of the liability and security

documents set out above, attached as Exhibits A-C.

       7.      Defendants Joseph C. Williams and Lisa D. Williams failed to pay installments of

principal and interest when due in violation of the liability and security documents set out above.

Plaintiff United States elected to exercise its option to declare the entire unpaid principal balance

plus interest to be immediately due and payable and made demand for these amounts.

       8.      The amount due on the promissory note is principal in the amount of $102,894.81

(including unpaid principal of $84,931.47, escrow replenish of $8,819.51, agency title report fees

of $250.00, caretaker fees of $3,870.00, escrow fees of $4,017.19, and late fees of $206.64) as of

January 15, 2020; plus interest in the amount of $28,323.47 (including interest on principal of

$26,968.10 and interest on advances of $1,355.37) accrued to January 15, 2020; plus interest



                                                  3
              Case 2:20-cv-02028 Document 1 Filed 01/16/20 Page 4 of 8




accruing thereafter at the daily rate of $18.2473 (including daily interest on principal of $15.7065

and daily interest on advances of $2.5408) to the date of judgment; plus administrative costs

(including the lis pendens filing fee and title report expenses) pursuant to the promissory note

and mortgage; plus filing fees in the amount of $400.00 allowed pursuant to 28 U.S.C.

§ 2412(a)(2); plus interest thereafter at the rate set forth in 28 U.S.C. § 1961; plus court costs and

the costs of this action presently and in the future incurred. Plaintiff United States is also owed

the amount of $46,775.84 for interest credit or subsidy subject to recapture; plus interest after the

date of judgment at the rate set forth in 28 U.S.C. § 1961; and foreclosure of all Defendants’

interests in the subject real estate.

        9.      No other action has been brought to recover these sums.

        10.     Plaintiff United States has completed all loan servicing requirements of Title V of

the Housing Act of 1949 (42 U.S.C. § 1471, et seq.) and implementing rules and regulations.

        11.     The following Defendant may claim an interest in the real property:

                a.      Defendant Lisa D. Williams, may claim an interest as a signatory to the

                        mortgage, or by reason of a Decree of Divorce in Johnson County Case

                        No. 16-CV-882 wherein the subject real estate was awarded to Joseph

                        Corbin Williams and judgments for child support and maintenance were

                        awarded to Lisa Dianne Williams.

                b.      Defendant Unknown Spouse of Joseph C. Williams may claim a marital

                        interest in the real property.

                c.      Defendant State of Kansas, Kansas Department of Revenue, may claim an

                        interest in the real estate pursuant to a Tax Warrant in Case No. 14-ST-757

                        filed March 7, 2014.



                                                   4
              Case 2:20-cv-02028 Document 1 Filed 01/16/20 Page 5 of 8




       12.       The indebtedness due Plaintiff United States is a first and prior lien on the

property described above.

       13.       The interests of all Defendants are junior and inferior to the interests of Plaintiff

United States.

       14.       Less than one-third (1/3) of the original indebtedness secured by the mortgage of

Plaintiff United States was paid prior to default.

       WHEREFORE, Plaintiff United States demands in rem judgment of foreclosure and in

personam judgment against Defendant Joseph C. Williams, a/k/a Joseph Corbin Williams, in the

amount of $102,894.81 (including unpaid principal of $84,931.47, escrow replenish of

$8,819.51, agency title report fees of $250.00, caretaker fees of $3,870.00, escrow fees of

$4,017.19, and late fees of $206.64) as of January 15, 2020; plus interest in the amount of

$28,323.47 (including interest on principal of $26,968.10 and interest on advances of $1,355.37)

accrued to January 15, 2020; plus interest accruing thereafter at the daily rate of $18.2473

(including daily interest on principal of $15.7065 and daily interest on advances of $2.5408) to

the date of judgment; plus administrative costs (including the lis pendens filing fee and title

report expenses) pursuant to the promissory note and mortgage; plus filing fees in the amount of

$400.00 allowed pursuant to 28 U.S.C. § 2412(a)(2); plus interest thereafter at the rate set forth

in 28 U.S.C. § 1961; plus court costs and the costs of this action presently and in the future

incurred. Plaintiff further demands in rem judgment in the amount of $46,775.84 for interest

credit or subsidy subject to recapture; plus interest after the date of judgment at the rate set forth

in 28 U.S.C. § 1961.




                                                     5
                Case 2:20-cv-02028 Document 1 Filed 01/16/20 Page 6 of 8




          Plaintiff United States further demands that its Mortgage be declared a first and prior lien

on the real property and that such advances as Plaintiff United States may be authorized and

required to pay for insurance premiums, real estate taxes, title fees, or other costs necessary to

protect the security during the pendency of this proceeding be allowed as a first and prior lien on

the security.

          Plaintiff United States further demands that it be granted in rem judgment foreclosing its

mortgage on the real property and foreclosing the interests of all Defendants, and that all right,

title, and interest in and to the real property of all Defendants, and of all persons claiming by,

through or under these Defendants be decreed to be junior and inferior to the Mortgage of the

Plaintiff United States and be absolutely barred and foreclosed.

          Plaintiff United States further demands that the real property be sold at public sale to the

highest bidder, in accordance with 28 U.S.C. §§ 2001-2002, inclusive, subject to a redemption

period not to exceed three (3) months, pursuant to the provisions of K.S.A. § 60-2414(m), and

that the sale be subject to any unpaid real estate taxes, special assessments and easements of

record.

          Plaintiff United States further demands that it may bid up to the full amount due it at the

time of the sale without paying funds into the Court, which bid shall satisfy the requirement for a

cash sale, and that the sale proceeds be applied in the following order:

                 (1)     Filing fees in the amount of $400.00 allowed pursuant to 28 U.S.C.
                         § 2412(a)(2);

                 (2)     The costs of this action and the foreclosure sale;

                 (3)     The interest accruing on Plaintiff’s in personam judgment against
                         Defendant Joseph C. Williams;

                 (4)     Plaintiff’s in personam judgment against Defendant Joseph C.
                         Williams;

                                                    6
             Case 2:20-cv-02028 Document 1 Filed 01/16/20 Page 7 of 8




               (5)     The interest accruing on Plaintiff’s in rem judgment for interest
                       credit or subsidy subject to recapture;

               (6)     Plaintiff’s in rem judgment for interest credit or subsidy subject to
                       recapture; and,

               (7)     Any remaining balance should be held by the Clerk of the District
                       Court to await the Court’s further order.

       Plaintiff United States further demands that the judgment granted it in the Order and

Judgment be the final judgment of this Court.

       Plaintiff United States further demands that in the event the judgment is not satisfied

from the proceeds of the sale, that it be granted judgment against Defendant Joseph C. Williams,

a/k/a Joseph Corbin Williams, for any deficiency that exists after crediting the proceeds, together

with interest accruing at the legal judgment rate until paid.

       Plaintiff United States further demands that if the grantee named in the United States

Marshal’s Deed, or the grantee’s assigns, are denied possession of the real property, a Writ of

Assistance issue out of this Court to the United States Marshal for the District of Kansas, upon

application of the grantee or grantee’s assigns, ordering and directing the United States Marshal

to place the applicant in full, complete, and peaceful possession of the real property.

                                                      Respectfully submitted,

                                                      STEPHEN R. McALLISTER
                                                      United States Attorney
                                                      District of Kansas

                                                      s/ K. Tyson Shaw
                                                      K. TYSON SHAW
                                                      Assistant United States Attorney
                                                      Pennsylvania State Bar No. 314323
                                                      500 State Avenue, Suite 360
                                                      Kansas City, Kansas 66101
                                                      PH: (913) 551-6730; FX: (913) 551-6541
                                                      Email: tyson.shaw@usdoj.gov
                                                      Attorneys for the Plaintiff

                                                  7
             Case 2:20-cv-02028 Document 1 Filed 01/16/20 Page 8 of 8




                             REQUEST FOR PLACE OF TRIAL

       Plaintiff United States of America hereby requests that trial of the above-entitled matter be

held in the City of Kansas City, Kansas.

                                                     s/ K. Tyson Shaw
                                                     K. TYSON SHAW
                                                     Assistant United States Attorney




                                                8
Case 2:20-cv-02028 Document 1-1 Filed 01/16/20 Page 1 of 1




             INDEX OF EXHIBITS TO
          UNITED STATES OF AMERICA=S
                  COMPLAINT


              Exhibit A: Promissory Note

              Exhibit B: Mortgage

              Exhibit C: Subsidy Repayment Agreement
Case 2:20-cv-02028 Document 1-2 Filed 01/16/20 Page 1 of 4




            Exhibit A: Promissory Note
                 Case 2:20-cv-02028 Document 1-2 Filed 01/16/20 Page 2 of 4


USDA-RHS
Form FmHA 1940-16
(Rev. 10-96)




                                                    PROMISSORY NOTE

Type of   Loan SECTION    502                                                        Loan N o . , - - - -

Date: October 04          .~

                                                    sos s Jackson
                                                           CProperty Addrea1l

                            -""'Spr~_ipg._..._Bi
                                              ___l_l_____ , Johnson             , J<ansas
                                   (City or Town>                  (County)             (State)


                                                            .
BORROWER'S PROMISE TO PAY. In retum for a loan that I have received, I promise to pay to the order of the United
States of America, acting through the Rural Houstng Service t?,nd _its successoraWGovemment") $ 102,380. oo
(this amount Is called •prtncipaJ•), l)lus Interest. ·                 ·~

INTEREST. Interest will be charged on the unpaid principal ~tll the full amount of the prlnclpal has been paid. I win
pay interest at a yearly rate of 6. 750 %.The Interest rata required" by this section Is the rate l wlll pay both before
and after any default described below.                                    ·

P.AYMENTS. I agree to pay principal and Interest uaing one of two alternatives indicated below:

D    I. Principal and Interest payments shall be temporarily deferred. The interest accrued to______ _ _ _
shall be added to the principal. The new principal and later accrued Interest shall be payable In                    regular
amortized installments on the date Indicated In the box below. I authorize the Government to enter the amount of
such new principal here: $                         • and the amount of auch regular installments In the box below when
such amounts have been determined. I agree to        pay
                                                      principal and intereat in installments es Indicated In the box below.

[i] II. Payments stulll not be deferred.     I agree to pay prlncipal end Interest ln __3_9_6_ _ _ installments as Indicated In
the box below.

I will pay principal and interest by making a payment every month.
I ~ill make my monthly payment an the__illLday of each month beginning on November D~~ and continuing
for 395 months. I will make these payments every month until I have paid all of the principal and Interest and any
other charges described below that I may owe under this note. My monthly payments wlll be applied to interest
before prlnclpal. If on October H ,2035 , I still owe amounts under this note, I will pay those amounts In full on
that date, which la called the "maturity date.•
My monthly payment will be $.___  64_5_......9.....6'_ _ _ _ _ • I wiU make my monthly payment at the post office
 address noted on my: hilling statement                                      or e different place if required by the Government.

PRINCIPAL ADVANCES. If the entire principal amount of the loan Is not advanced at the time of loan closing, the
unadvanced balance of the Joan will be advanced at my request provided the Government agrees to the advance. The
Government must make the advance provided the advance Is requested for an authorized purpose. Interest shall
accrue on the amount of each advance beginning on the date of the advance as shown In the Record of Advances
below. I authorize the Government to enter the amount and date of such advance on the Record of Advances.

HOUSING ACT OF 1949. This promissory note Is made pursuant to title V of the Housing Act of .1949. It Is for the
type of loan Indicated In the •Type of Loan• block at the top of this note. This note shall be subject to the present
regulations of the Government and to Its future regulations not inconsistent with the express provisions of this note.
                                                                   1
                 Case 2:20-cv-02028 Document 1-2 Filed 01/16/20 Page 3 of 4

                                            ~

. LATE CHARGES. If the Government has ~t received the full amount of any monthly payment by the end of ...1.;;..s_ _
  days after the date It Is due, I will pay a late charge. The amount of the charge will be 4. ooo         percent of my
  overdue payment of principal and Interest. I will pay this charge promptly, but only once on each late payment.

 BORROWER'S RIGHT TO PREPAY. I have the right to make payments of principal at any time before they are due. A
 payment of prtncipal only Ts known as a "prepayment.• When I make a prepayment, I will tell the Government In
 writing that I am making a prepayment.

      I may make a fuH prepayment or partlal prepayment without paying any prepayment charge. The Government will
 use all of my prepayments to reduce the amount of prlnclpal that I owe under this Note. If J make a partial
 prepayment, there will be no c]:langes In the due date or In the amount of my monthly payment unless the Government
 agrees In writing to those changes. Prepayments will be appTied to my loan In accordance with the Government's
 regulations and accounting procedures In effect on the date of receipt of the payment.

 ASSIGNMENT OF NOTE. I understand and agree that the Government may at any time assign this note without my
 consent. If the Government assigns the note I win make my payments to the assignee of the note and In such case
 the term "Government" will mean the assignee.

 CREDIT ELSEWHERE CERTIFICATION. I certify to the .Government that I em unable to obtain sufficient credit from
 other sources at reasonable rates and terms for the purposes for which the Government Is giving me this loan.
                           '   .                .
                              by the Government.         ·
                                                                 ....
 USE CERTIFICATION. I certify to the Government that the funds I em borrowing from tlie. Government will only be
 used for purposes authorized                                                    •
                     .                                           ~



  LEASE OR SALE OF PROPERTY. If the property constructed,. Improved, purchased, or refinanced with this loan Is (1)
  leased or rented with an option to purchase, (2) leased or rented without option to purchase for 3 years or longer, or
  (3) Js sold or title Is otherwise conveyed, voluntarily or lnvolunterlly, the Govemment may at Its option declare the
. entire remaining unpaid balance of the loan Immediately due end payable. If this happens, I will heve to immediately
  pay off the entire loan.

 REQUIREMENT TO REFINANCE WITH PRIVATE CREDIT. I agree to periodically provide the Govemment with
 Information the Govemment requests about my financial situation. If the Government determines that I can get a loan
 from a responsible cooperative or private credit source, such as a bank or a credit union, at reasonable rates and terms
 for slmlfar purposes as this loan, at the Government's request, I will apply for and accept a loan In a sufficient amount
 to pay this note In full. This requirement does not apply to any cosigner who signed this note pursuant to section 602
 of the Houslng Act of 1949 to compensate for my lack of repayment ability.

 SUBSIDY REPAYMENT AGREEMENT. I agree to the repayment (recapture) of subsidy granted ln the form of payment
 assistance under the Government's regulations.

 CREDIT SALE TO NONPROGRAM BORROWER. The provisions of the paragraphs entitled "Credit Elsewhere
 Certification• and •Requirement to Refinance with Private Credit• do not apply If this loan Is classified as a
 nonprogram loan pursuant to section 602 of the Housing Act of 1949.

 DEFAULT. If I do not pay the full amount of each monthly payment on the date It Is due, I will be in default. If l am In
 default the Government may send me a written notice telling me that If I do not pay tha overdue amount by a certain
 date, the Government may require me to immediately pay the full amount of the unpaid principal, all the Interest that I
 owe, and any late charges. Interest wm continue to accrue on past due principal and Interest. Even If, at a time when
 I am In default, the Government does not require me to pay immediately as describe In the preceding sentence, the
 Government will still have the right to do so If I em In default at e later date. If the Government has required me to
 immediately pay In full as described above, the Government will have the right to be paid back by me for all of Its
 costs and expenses In enforcing this promissory note to the extent not prohibited by applicable law. Those expenses
 include, for example, reasonable attorney's fees.




                                                             2
                                                                                            Account#
                Case 2:20-cv-02028 Document 1-2 Filed 01/16/20 Page 4 of 4


NOTICES. Unless applicable law requires a different method, any notice that must be given to me under this note will
be gfven by delivering It or by mafflng it by first class mall to me at the property address listed above or at a different
address ff I give the Government a notice of my different address. Any notice that must be given to the Government
wlft be given by malling It by first class mall to the Government at USDA / Rural Housing Service, c/o customer
Service Branch, P.O. Box &&889, st. Louis, MO 63166                    , or at a different address if I am given a notice of
that different address.                                                          ·

OBLIGATIONS OF PERSONS UNDER nus NOTE, If more than one parson signs this nota, each person Is fully and
personally obRgated to keep all of the promlsea made In thls note, Including the promise to pay the full amount owed.
Any person who Is a guarantor, surety, or endorser of this note Is also obligated to do these things. The Government
may enforce Its rights under thls note against each person Individually or against all of us together. This means that
any one of us may be required to pay all of the amounts owed under this note. The term "Borrower• shall refer to
each parson signing this note.                                                 .,.
                                                                        .   ,
WAIVERS. I and any other person who has obligations under this note waive the rights of presentment and notice of
dishonor. •presentment• means the right to require the Government to demend payment of amounts dua. ·Notice of
dishonor• means the right to require the Government to give notice to other persons that amounts due have not been
paid.

WARNING: FaDure to fuUy dlscloH accurate and truthful flnanctal Information In connection wlth my Joan appltcatlon
may result In the termlnadon of program as&lstance currently being received. and the denial of future federal
assistance under the Department of Agrloulture'a Debarment ~egulatlons, 7 C.F.R. part 3017.
                                                           ·-~

 ~C:~                                                  s~        -~~~_ _ _ _ _ _ _ _ _ _ _seal
~~lliaftsrrower                                                                        Borrower
                                                                 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Seal
-------=----------Seal
        Borrower                                                                       Borrower




                                                    RECORD OF ADVANCES
         AMOUNT               DATE                 AMOUNT          DATE                   AMOUNT              DATE
(1)$     107 ~An   nn      10/A/0'1          (8l$                                      (15)$
n\$                                          (9}$                                      (16)$
{3} s                                       (JO)   s                                   (17} $
(4) $                                       nns                                        (18) $
(Sl s                                       (12)$                                      (19) S
 (ti\$                                      {13)$                                       (20)$
(7)$                                        (14) S                                      (21)$
                                                                                TUL~J.. ~ 1n?   ~~n   M




                                                                                   Account#:




                                                             3
Case 2:20-cv-02028 Document 1-3 Filed 01/16/20 Page 1 of 7




                 Exhibit B: Mortgage
                    Case 2:20-cv-02028 Document 1-3 Filed 01/16/20 Page 2 of 7


                                                                    .;3485792
    [)Ot>\'lWL/Q ad b~
  This instrumen\ \\ ~'o!''i                                                                                               STATE OF KANSAS ]
                                                                                                               ...l"\    COWi r \' r:F JOIINSOH SS
Security Land 1\\\e co~
                                                                                                   ~    \ \J2 ,\/VO       ~ILt_
                                                                                                                              ~ f~R HE~ORO
                                                                                                     {. \1, .o 2lD2 OCT-7 AII: 25 g
                                                                                                                         nii~I¥F& }1 8~t:fs


     Fann RD U50-J4 KS                                                                                              Ponn Appnwcd
     (11-96)                                                                                                        0MB No. 0575-0171
                                                    United States Dcparbnent of Agriculture
                                                            Rural Housing Service
                                                   MORTGAGE FOR KANSAS
     THIS MORTGAGE ("Security Instrument") is made on   October 4           , 2002 • !Date)
     Tba mortgagor Is                                        ,    '
                             Joseph C. Williams and Lisa D. Williams, Husband and Wif~·Borrowor").
     This SccurJty Instrument ls given to the United States of America acting through the Rural Housing Service or successor agency.
     United States Department of Agriculture ("Lender"), whose address Is Rural Houalng Service, c/o Centralized Servicing Center.
     United States Department of Agriculture, P.O. Box 66889, St. Louis, Missouri 63166.
      Borrower Is indebted to Lender under the following promissory notes 11nd/or assumption agrccmcnts (hcn,ln colleclivcly called
      "Note'') which have been executed or assumed by Borrower and which provide for monthly payments. with the full debt, if not
      pllld earlier, due and payable on the maturity date:

      PDJo   or Jn11mm,;nt                        Principal Amnunt                            MotvriSY PDlC
     October 4, 2002                             $102,380.00                                 October 4, 2035
      This Security Instrument secures to Lender: (a) the repayment of the debt evidenced by the Note. with Interest, and all renewals,
      ci<tcnslons and modifications of the Note; {b) the payment of all other sllm.!I, with Interest, advanced under parasraph 7 to protect
      the property covered by this Security Instrument; (c) the performance or Borrower, COl'enants and qreements under lhls
      Security Instrument and the Note, and (d) the recapture of any payment assistance an4 subsidy which may be 111111ted to the
      Borrower by the Lender pursuant to 42 U.S.C. H 1472(8) or 14908. For this purpose, Borrower docs hereby mortgage, granl.
      and convey lo Lender Iha following described property located In the County of           Johnson
                                                                  , State of Kansas

       Lot 3, Block 57, City of Spring Hill, a subdivision in the City of Spring Hill,
       Johnson County, Kansas




      Public repol'tlng burden for 1h11 et1U1cllon of l'Vormatlon b 1sll1nated to averug, IJ nrlnutu p,r tv.rpom•. lncl11dl111 the time for r,ylswlng
      lnstructlon. searchl"I ulJtln1 data .ror,,c:u, l,(ltl,erlng and malntalnlttK tlte data Mnkd. llltd compl,tlng a11d rnJ,wJ,rz the collect/an of
      1'flormotlan. Simi co,nnr•nt~ r,gardl111 thQ bury/en eJtl""11w or a,u, oth,r aspect of thll co/l,cllan of l'flor111t1tlon, Including IUBPIIIDM for
      reducing thu hurr/111, to th, U.S Dlpartment ofAgriculture, Cltaran~ Officer, ST0P-1d01, 1,on lndlpami,nce Awr., S. W., Wa,hfngton. D.C.
      202SD-7602. Pl,a.e DO NOT REl'URN thl1Jonn to this addreu Forward to th, local USDA qf/lce only. Yau art not !Tf/lUl'ld ta rupond ta
      th/J c:oll,ctlon ofl'flormotlon 11nl,u IJ dl1pl11JU a cr,rr,ntly Wllld 0MB number.
                                                                                                                                         Page 1 of6

                                                                                                             OOOK       8191 PAGE 780
              Case 2:20-cv-02028 Document 1-3 Filed 01/16/20 Page 3 of 7




which has the address of   SOS S. Jacksoq(!ilrccll
                                            1 Spring Hill
                                                                                            ICIIYl
KansPS     66083            IZIPI             ("Property Address");
     TOGETHER WITH all the improvements now or hereafter erected on the property, and all easements,
appurtenances, and fixtures which now or hereafter are a part of the property. All replacements and additions shall
also be covered by this Security Instrument. All of the foregoing ls referred to in this Security Instrument as the
"Property."
    BORROWER COVENANTS that Borrower is lawfuUy seised of the estate hereby conveyed and has the right
to grant and convey the Property and that the Property Is unencumbered, except for encumbrances of record.
Borrower warrants and will defend generally the title to the Property against all claims and demands, subject to any
encumbrances of record.
    THIS SECURITY INSTRUMENT combines uniform covenants for national use and non-uniform covenants
with limited varlations by jurisdiction to constitute a unlfonn security instrument covering real property.
     UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:
      l. Payment of Principal and Interest; Prepayment and Late Charges. Borrower shall promptly pay when
due the principal of and interest on the debt evidenced by the Note and any prepayment and late charges due under
the Note.
     2. Funds for Taxes and Insurance. Subject to applicable law or to a written waiver by Lender, Borrower
shall pay to Lender on the day monthly payments are due under the Note, until the Note is paid in full, a sum
("Funds") for: (a) yearly taxes and assessments which may attain priority over this Security Instrument as a lien on
the Property; (b) yearly leasehold payments or ground rents on the Property, if any; (c) yearly hazard or property
Insurance premiums; and (d) yearly flood insurance premiums, if any. These items are called "Escrow Items."
Lender may, at any time, collect and hold Funds in an amount not to exceed the maximum amount a lender for a
federally rcb,ted mortgage loan mny require for Borrower's escrow account under the federal Real Estate Settlement
Procedures Act of 1974 as amended from tl111e to time, 12 U.S.C. § 2601 et seq. ("RESPA"), unless another law or
federal regulation that applies to the Funds sets a lesser amount. If so, Lender may, at any time, collect and hold
Funds in an amount not to exceed the lesser amount. Lender may estimate the amount of Funds due on the basis of
current data and reasonable estimates of expenditures of future Escrow Items or otherwise In accordance with
 applicable law.
      The Funds shall be held by a federal agency (including Lender) or in an Institution whose deposits are Insured
by a federal agency, instrumentality, or entity. Lender shall apply the Funds to pay the Escrow Items. Lender may
not charge Borrower for holding and applying the Funds, annually analyzing the escrow account, or verifying the
 Escrow Items, unless Lender pays Borrower interest on die Funds and applicable law permits Lender to make such a
 charge. However, Lender may require Borrower to pay a one-time charge for an independent real estate tax
 reporting service used by Lender in connection with this loan, unless applicable law provides otherwise. Unless an
 agreement is made or applicable law requires interest to be paid, Lender shall nol be required to pay Borrower any
 interest or earnings on the Funds. Borrower and Lender may agree in writing, however, that interest shall ho paid
 on the Funds. Lender shall give to Borrower, without charge, nn annual accounting of the Funds, showing crcdiL'I
 and debits to the Funds and the purpose for which each debit to the Funds was made. ·n,c Funds are pledged as
 additional security for all sums secured by this Security Instrument.
       If the Funds held by Lender exceed the amounts permitted to be held by applicable law, Lender shall account to
 Borrower for the excess funds in accordance with the requirements of applicable law. If the amount of the Funds
 held by Lender at any time is not sufficient to pay the Escrow Items when due, Lender may so notify Borrower in
 writing, and, In such case Borrower shall pny to Lender the amount necessary to make up the deficiency. Borrower
 shall make up the deficiency in no more than twelve monthly payments, at Lender's sole discretion.
       Upon payment in full of all sums secured by this Security Instrument, Lender shall promptly refund to
  Borrower any Funds held by Lender. If Lender shall acquire or soil the Property after acceleration under paragraph
 22, Lender, prior to the acquisition or sale of the Property, shall apply any Punds held by Lender at the time of
 acquisition or sale as a credit against the sums secured by this Security Instrument.
       3. Application of Pnyments. Unless applicable law or Lender's regulations provide otherwise, all payments
  received by Lender under paragraphs 1 and 2 shall be applied in the following order of priority: (1) to advances for
  the preservation or protection of the Property or en forccmcnt of th is 1ien; (2) to accrued interest due under the Note;
                                                                                                               Page2of6

                                                                                OODK    81 01 PAGE 781
             Case 2:20-cv-02028 Document 1-3 Filed 01/16/20 Page 4 of 7




(3) to principal due under the Note; (4) to amounts required for the escrow items under paragraph 2; (5) to late
charges and other fees and charges.
       4. Charges; Liens. Borrower shall par all taxes, assessments, charges, fines and impositions attributable to the
Property which may attain priority over tlus Security Instrument, and leasehold payments or ground rents, if any.
Borrower shall pay these obligations In the manner provided in paragraph 2, or if not paid In that manner, Borrower
shall pay them on time directly to the person owed payment. Borrower shall promptly furnish to Lender all notices
of amounts to be paid under this paragraph. If Borrower makes these payments directly, Borrower shall promptly
furnish to Lender receipts evidencing the payments.
       Borrower shall promptly discharge any lien which has priority over this Security Instrument unless Lender has
agreed in writing to such lien or Borrower: (a) agrees in writing to the payment of the obligation secured by the lien
in a manner acceptable to Lender; (b) contests in good faith the lien by, or defends against enforcement of tho lien
in, legal proceedings which in the Lender's opinion operate to prevent the enforcement of the lien; or (c) secures
from the holder of the lien en agreement satisfactory to Lender subordinating the lien to this Security Instrument. If
 Lender detennines that any part of the Property is subject to a lien which may attain priority over this Security
[nstrument, Lender may give Borrower a notice identifying the Hen. Borrower shall satisfy the llen or take one or
more of the actions set forth above within ten (10) days of the giving of notice.
        Borrower shell pay to Lender such fees and other charges as may now or hereafter be required by regulations
of Lender, and pay or reimburse Lender for all of Lender's fees, costs, and expenses in connection with any full or
 partial release or subordination of this Instrument or any other transaction affecting the property.
        5, Hazard or Property Insurance. Borrower shall keep the improvements now existing or hereafter erected
on the Property Insured against loss by fire, hazards included within the term "extended coverage" and any other
 hazards, including floods or flooding, for which Lender requires insurance. This insurance shall be maintained in
 the amounts and for the periods that Lender requires. The insurer providing the insurance sheU be chosen by
 Borrower subject to Lender's approval whicb shall not be unreasonaoly withheld. If Borrower fails to maintain
 coverage described above, et Lender's option Lender may obtain coverage to protect Lender's rights in the Property
 pursuant to paragraph 7.
        All Insurance policies and renewals shall be in e fonn acceptable to Lender Md shall include a standard
 mortgagee clause. Lender shall hove the right to hold the policies and renewals. If Lender requires. Borrower shall
 promptly give to Lender nil receipts of paid premiums and renewal notices. In the event of loss, Borrower shall give
 prompt notice to the insurance carrier and Lender. Lender may make proof of Joss if not made promptly by
  Borrower.
        Unless Lender and Borrower otherwise agree in writing, insurance proceeds shall be applied to restoration or
  repair of the Property damaged, if the restoration or repair is economically feasible and Lender's security fs not
  lessened. If the restoration or repair Is not economically feasible or Lender's security would be lessened, the
  Insurance proceeds shall be applied to the sums secured by this Security Instrument, whether or not then due, with
  any excess paid to Borrower. If Borrower abandons the Property, or does not answer within thirty (30) days a
  notice from Lender that the insurance carr.er hftS offered to settle a claim, tften Lender may collect the Jnsurance
  proceeds. Lender may use the proceeds to repair or restore the Property or to pay sums secured by this Security
  Instrument, whether or not then due. The thirty (30) day period will begin when the notice is given.
        Unless Lender and Borrower otherwise ngree in writing, any application of proceeds to princlpal shall not
  extend or postpone the due date of the monthly payments referred to ln paragraphs 1 and 2 or change the amount of
  the payments. If after acceleration the Property is acquired by Lender, Borrower's right to any Insurance policies
  and proceeds resulting from damage to the Property pnor to the acquisition shall pass to Lender to the extent of the
  sums secured by this Security Instrument immediately prior to the acquisition.
         6. Prcscrvationt Maintenance, and Protection of the Property; Borrower's Loan Application;
   Leaseholds. Borrower shall not destroy, damage or impair the Property, allow the Property to deteriorate, or
   commit waste on the Property. Oorrowcr shall maintain the improvements in good repair end make repairs required
   by Lender. Borrower shalt compl)' with all laws, ordinances, and regulations effecting the Property. Borrower shall
   be In default if any forfeiture action or proceeding, whether civil or criminal, is begun that In Lender's good faith
  judgment could result in forfeiture or the Property or otherwise materially Impair the lien c:reated by this Security
   Instrument or Lender's security interest. Borrower may cure such a default by causing the action or proceeding to
   be dismissed with a ruling that, in Lender's good faith detennination, precludes forfeiture of the Borrower's interest
   in the Property or other material impairment of the lien created by this Security Instrument or Lender's security
   interest. Borrower shall also be In default If Borrower, during the loan application process, gave materially false or
   ina.ccuratc infonnation or statements to Lender (or failed to provide Lender with any material information} in
   connection with the loan evidenced by the Note. If this Security Instrument i11 on a leasehold, Borrower shall
   comply with all the provisions of the tease. If Borrower acquires fee title to the Property, the leasehold and the fee
   title shall not merge unless Lender agrees to the merger in writing.
         7. Protection of Lender's Rights in the Property. If Borrower fails to perform the covenants end agreements
    contained in this Security Instrument, or there is a legal proceeding that ma~ significantly affect Lender's rights in
    the Property (such as a proceeding in bankruptcy, probate, for condemnation or forfeiture or to enforce lows or
    regulations), then Lender may do and pay for whatever is necessary to protect the value of the Property and Lender's
    rights in the Property. Lender's actions may include paying any sums secured by a lien which has priority over this
    Security Instrument, appearing in court, paying reasonable attorneys' fees and entering on the Property to make
                                                                                                              Page 3 of6

                                                                                      DOOK    8191 PAGE 782
             Case 2:20-cv-02028 Document 1-3 Filed 01/16/20 Page 5 of 7




repairs. Although Lender may take action under this paragraph 7, Lender is not required to do so.
       Any amounts disbursed by Lender under this paragraph 7 shall become additional debt of Borrower secured by
this Security Instrument. Unless Borrower and Lender agree to other terms of payment, these amounts shall bear
interest from the date of disbursement at the Note rate and shall be payable, with Interest, upon notice from Lender
to Borrower requesting payment
       8. Refinancing. If at an1 time It shall appear to Lender that Borrower may be able to obtain a loan from a
responsible cooperative or pnvate credit source, at reasonable rates and terms for loans for similar purposes,
Borrower will, upon the Lender's re11uest, apply for and accept such loan in sufficient amount to pay the note and
any indebtedness secured hereby in fu11.
       9. Inspection. Lender or its agent mny ntake reasonable entries upon and inspections of the Property. Lender
shall give Borrower notice at the time of or prior to an inspection specifying reasonable cause for the inspection.
       10. Condemnation. The proceeds of any award or claim for damages, direct or consequential, in connection
with any condemnation or other talcing of any part of the Property, or for conveyance in lieu of condemnation, are
hereby assigned and shall be paid to Lender. ln the event of a total taking of tho Property, the proceeds shall be
applied to the sums secured by this Security Instrument, whether or not then due, with any excess paid to Borrower.
  In the event ofa partial taking of the Property In which the fair market value of the Property immediately before the
 taking is e9uat to or greater tlian the amount of the sums secured by this Security Instrument immediately before the
taking, unless Borrower ond Lender otherwise agree in writing, the sums secured by this Security Instrument shall
 be reduced by the amount of the proceeds multiplied by the following fraction: (a) the total amount of the sums
secured immediately before the taking, divided by (b) the fair market value of the Property Immediately before the
 taking. Any balance shalt be paid to Borrower. Jn the event of a partial taking of the Property in which the fair
 market value of the Property Immediately before tho taking is less than the amount of the sums secured hereby
 immediately before the taking, unless Borrower and Lender otherwise a,ree in writing or unless applicable law
 otherwise provides, the proceeds shaU be applied to the sums secured by this Security Instrument whether or not the
sums are then due.
       If the Property is abandoned by Borrower, or if, after notice by Lender to Borrower that the condemnor offers
 to make an award or settle a claim for damages, Borrower fails to respond to Lender within thirty (30) days after the
 date the notice Is given, Lender is authorized to collect and apply the proceeds. at Its option. either to restoration or
 repair of the Property or to the sums secured by this Security Instrument, whether or not then due. Unless Lender
 and Borrower otherwise agree In writing, any application of proceeds to principal shall not extend or postpone the
 due date of the monthly eayments referred to in paragraphs 1 and 2 or change the amount of such payments.
       11. Borrower Not Released; Forbearance By Lender Not a Waiver. Extension of the time for payment or
 modification of amortization of the sums secured by this Security Instrument granted by Lender to Borrower and
 any successor in interest of Borrower shall not operate to release the liability of the original Borrower or Borrower's
 successors in interest. Lender shall not be required to commence proceedings against any successor in Interest or
 refuse to extend time for!ayment or otherwise modify amortization of the sums secured by this Security Instrument
 by reason of an1 deman made by the ori~inal Borrower or Bonowct's successors \n interest. Any forbearance by
  Lender in exercising any right or remedy shall not be a waiver of or preclude the exercise of any right or remedy.
        12, Successors and Assigns Bound; Joint and Several Liability; Co-algnen. The covenants and 8$feements
  of this Security Instrument shaU bind end benefit the successors and assigns of Lender and Borrower, subJect to the
  provisions of paragraph 16. Borrower's covenants and agreements shalf be joint end several. Any Borrower who
  co-signs this Security Instrument but does not execute the Note: (a) Is co-signing this Security Instrument only to
  mortgage, grant and convey that Borrower's interest In the Property under the terms of this Security l1tstrument; (b)
  is not personally obligated to pay the sums secured by this Security Instrument; and (c) agrees that Lender and any
  other Borrower may agree to extend, modify, forbear or make any accommodations with regard to the terms of this
  Security Instrument or the Note without that Borrower's consent.
        13. Notices. Any notice to Borrower provided for in this Security Instrument shall be given by delivering It or
  by mailing it by first class mall unless applicable law requires use of another method. The notice shall be directed
  to the Property Address or any other address Borrower designates by notice to Lender. Any notice to Lender shall
  be given by first class mail to Lenders address stated herein or anr other address Lender designates by notice to
  Borrower. Any notice provided for In this Security Instrument shal be deemed to have been given to Borrower or
  Lender when given as provided In this paragraph.
        14. Governing Law; Severabllity. This Security Instrument shall be governed by federal Jew. In the event
  that any provision or clause of this Security Instrument or the Note connlcts with applicable law, such conflict shall
  not affect other provisions of this Security Instrument or the Note which can be given effect without the conflicting
  provision. To this end the provisions of this Security lnstrument and the Note are declared to be severable. This
   Instrument shall be subject to the present regulations of Lender, and to its future regulations not inconsistent with
  the express provisions hereof. All eowers and agencies granted in this instrument are coupled with an interest and
   are Irrevocable by death or otherwase; and the rights and remedies provided in this instrument are cumulative to
   remedies provided br. law.
         IS. Borrowers Copy. Borrower acknowledges receipt of one confonned copy of the Note and of this
   Security Instrument.
        16. Transfer of the Property or a Benenclal Interest in Borrower. If alt or any part of the Property or any
   interest in-it ls leased for a tenn greater than three (3) years, leased with an option to purchase, sold, or transferred
                                                                                                                Page 4 of6

                                                                                      DOOK     8 19 1PAGE 7 83
              Case 2:20-cv-02028 Document 1-3 Filed 01/16/20 Page 6 of 7




{or if a beneficial interest in Borrower \s sold or transferred and Borrower is not a natural person) without Lender's
prior written consent, Lender may, at its option, require immediate payment in full of all sums secured by this
Security Instrument.
      17, Nondiserlmlnatlon. If Borrower Intends to sell or rent tho Property or any pan of it and has obtained
Lender's consent to do so (a) neither Borrower nor anyone authorized to act for Borrower. will refuse to negotiate
for the sale or rental of the Property or will otherwise make unavailable or deny the Property to anyone because of
race, color, religion, sex, national origin, handicap, age, or familial status, and (b) Borrower recognizes as Illegal
and hereby disclaims and will not comply with or attempt to enforce any restrictive covenants on dwelling relating
to race, color, religion, sex, national origin, handicap, ago or familial status.
      18. Sale or Note; Change of Loan Servicer. The Note or a partial interest In the Note (together with this
Security Instrument) may be sold one or more times without prior notice to Borrower. A sale may result in a change
in the entity (known as the MLoan Servicer") that collects monthly payments due under the Note and this Securil)'
Instrument. There also may be one or more changes of the Loan Servicer unrelated to a sale of the Note. If there 1s
a change of the Loan Servicer, Borrower will be given written notice of the change in accordance with paragraph 13
above and applicable law. The notice will state the name and address of the new Loan Servicer and the address to
which payments shou\d be made.
       19. Uniform Federal Non.Judicial Foreclosure. lfa uniform federal non-judicial foreclosure law applicable
to foreclosure of this security instrument Is enacted, Lender shall have the option to foreclose this lnstrUment in
accordance with such federal procedure.
      20. Hazardous Substances. Borrower shall not cause or permit the presence, use, disposal, storage, or release
of any hazardous substances on or in the Propeny. The ~ceding sentence shall not apply to the presence, use, or
storage on the Property of smalt quantities of hazardous substances that arc generally recognized to be appropriate
to normal residential uses and to maintenance of the Property. Borrower shall not do, nor allow anyone else to do,
 anything affecting the Property that is in violation of any federal, state, or local environmental law or regulation.
       Borrower shall promptly give Lender written notice of any investigation, claim, demand, lawsuit or other action
by any governmental or regulatory agency or private party involving the Property and any hazardous substance or
 environmental law or regulation of which Borrower has actual knowlcd;e. lf Borrower learns, or is notified by any
 governmental or regulatory authority, that any removal or other remediation of any hazardous substance affcctlng
 the Property is necessary, Borrower shall promptly take all necessary remedial actions In accordance with applicable
 environmental law and regulations.
       As used ln this paragraph ''hazardous substances" are those substances defmed as toxic or hazardous substances
 by environmental law and the following substances: gasoline, kerosene, other flammable or toxic petroleum
 products, toxic pesticides and herbicides, volatile solvents, materials containing asbestos or formaldehyde, and
 radioactive materials. As used in this paragraph, "environmental law" means federal laws and regulations and laws
 and rciulations of the jurisdiction where the Property is located that relat.e to health, safety or environmental
 protection.
       21. Cross Collaterallzatlon. Default hereunder shall constitute default under any other real estate security
 insb'Ument held by Lender and executed or assumed by Borrower, and default under any other such security
  instrument shall constitute default hereunder.
      NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agree as follows:
      ll. SHOULD DEFAULT occur In the pcrfonnancc or discharge of any obligation in this lnstrument or
 secured by this instrument, or should the parties named as Borrower die or be declared incompetent, or should any
 one of the parties nnmed as Borrower be discharged In bankruptcy or declared an insolvent, or make an nssignment
 for tho benefit of creditors, Lender, at ics option, with or without notice may: (a) declare the entire amount unpaid
 under the note and any indebtedness to Lender hereby secured lmmediately due and pay.b\e, (b) for the account of
 Borrower Incur and pay reasonable expenses for repair or maintenance of and take possession of, operate or rent the
 property. (c) upon ·application by it and production of this Instrument, without other evidence and without notice of
 hearing of said application, have a receiver appointed for the property, with the usual powers of ~elvers in llke
 cases, (d) foreclose this Instrument as provided herein orb)' law, and (e) enforce any and all other rights and
 remedies provided herein or by present or future laws.
      23. The proceeds of foreclosure sale shall be applied in the followin; order to the payment of: (a) costs and
 expenses incident to enforcing or complying with the provisions hereof, (b) any prior hens required by lnw or a
 competent coun to be so pa\d, (c) the debt evidenced by the note and all Indebtedness to Lender secured hereby,
 (d) Inferior liens of record required by law or a competent court to be so paid, (c) at Lender's option, any other
 indebtedness of Borrower owing to Lender, and (f) any balance to Borrower. At foreclosure or other sale of all or
 any part of the property, Lender and Its agents may bid and purchase as a stranger and may pay Lender's share of
 the purchase price by crediting such amount on any debt.,; of Borrower owing to Lender, in the order prescribed
  above.
       24. Borrower agrees that Lender will not be bound by any present or future State Jaws, (a) providing for
  valuation, appraisal, homestead or exemption of the property, (b) prohibiting maintenance of an action for a
  deficiency judgment or limiting the amount thereof or the time within which such action must be brought, (c::)
  prescribing any other limitations, or (d) limiting the conditions which Lender may by regulation Impose, including
  lhe interest rate it may charge, as a condition of approving a transfer of the property to a new Borrower. Borrower
                                                                                                           Page 5 of6

                                                                                    OOOK    8191 PAGE 784
               Case 2:20-cv-02028 Document 1-3 Filed 01/16/20 Page 7 of 7




expressly waives the benefit of any suoh State laws. Borrower hereby relinquiahes1 waives, and conveys all rights
inchoate or consummate, of descent, dower and curtesy.
     25. Riders to this Security Instrument. If one or more riders arc executed by Borrower and recorded
together with this Security Instrument, the covenants and agreements of each rider shall be incorporated into and
shall amend and supplement the covenants and agreements of this Security Instrument as if the rlder(s) were a part
of this Security Instrument. [Check applicable box]
     0 Condominium Rider           D Planned Unit Development Rider             a        Other(&) [specify)




STATE OF KANSAS
                                                                       ACKNOWLEDGMENT
COUNTY OF \..Dt:(t,.ISQt,,   I

     On this    Ytb              day of   (k;toocu::          , 2002.           . before me,._ _ _ _ _ __
& i W) l"f Qn LA Yld O                                 personally appeared 1., b~e pb Q,.. I., A )j \ \ jc.rn!:,
_ _ _ _ _ _ _ _ _ _ _ _a.nd                            L,vi Q.          t b,,)i \ I ioro~
who acknowledged that     :th OA    1,     executed the foregoing Instrument as          :th. i. ~ C            voluntary act

and deed.                            '


                                                                         r.
 {SEAL]

 My appointment expires \ l~ 2.:()?
                                                                                            ERIKA LYNN WADE
                                                                         Ires       ;·      Nol1rr Publlc • Sltlt of Ka,-.
                                                                         !~                             11
                                                                                           My Appl. EJp, ·Z-C>?




                                                                                                                         Page 6 of6


                                                                                           DDOK      819 1PAGE 7 8 5
Case 2:20-cv-02028 Document 1-4 Filed 01/16/20 Page 1 of 2




       Exhibit C: Subsidy Repayment Agreement
               Case 2:20-cv-02028 Document 1-4 Filed 01/16/20 Page 2 of 2


              l
Form RHS 3550-12                                                                                               Form .AppmYCd
(10-96)                                          United States Department of Agriculture                       0MB No. 0'7!1.0166
                                                         Rural Housing Service
                                                                                                Account#:
                                        SUBSIDY REPAYMENT AGREEMENT
1. As required under Section 521 of lhe Housing Act of 1949 (42 U.S.C. 1490a). subsidy received 1n accordance wilh Section
502 of the Housing Ad. of 1949. Is repayable to the. Govcmmenl upon the disposition or 110nocc:upancy of the security property.
Deferred mortgage payments are included u subsidy under this agn:emeut.
2. When I fail to occupy or lraDSfer title to my home. rccaplUIC ls due. If I rermmcc or otbmvisc pay in Cull without b'lllsfcr of
title and continue to occupy the property, lhe amount of m:apture will be calculated but. payment of rccapl:Ule can be deferred.
Interest free. until the property is subsequently sold or vacated. U deferred, the Government mortgage can be mbordmatcd but will
not be rclcued nor the promissory note satisfied until the Governme:Dl ls paid In.full. In situations where deferment of recapture is
an option, recapture will be di&e0unted 25"    if paid in full at time of scttlcm:nt.
3. Market value at time of initial subsidy S 1111,000.00 less amount ofRunl Housing Service (RHS) loans $102,Ho.oo less
amount of any prior liens S 11 1 120. oo ~ my/our original equity s,, aoo. oo     • This amount equals , • o    " of the
market value u determined by dividing original equity by the market value.

4. If all loBDS are not subject to recapture, or if all loans subject to recapture are not being paid, complete the following formula.
Divide the balance of loans &Ubject to recapture lhat are being paid by the balanc:c of all open loans. Multiply lhc result by 100 to
determine the percent of the outstanding balance of open loans being ~aid.

5.                    months                                  Average interest nte paid
                      loan                           1.1      2.1     3.1       4.1     S.l      6.1
                      OU
                         0   -    59
                                           1~
                                           .so
                                                     2"
                                                     .so
                                                              3$
                                                              .50
                                                                      4S'
                                                                               .s"
                                                                      .so .44 .32
                                                                                        6$
                                                                                                 "'
                                                                                                 .22
                                                                                                       >75
                                                                                                         .ll
                        60   -   119       .50       .50      .50     .49      .42      .31      .21     .11
                       120   -   179       .50       .so      .50     .48      .40      .30     .20      .10
                       180   -   239       .50       .so      .49     .42      .36      .26     .18      .09
                       240   -   299       .so       .so      .46     .38      .33      .24     .17      .09
                       300 - 359           .50       .45      .40     .34      .29      .21     .14      .09
                       360 & up            .47       .40      .36     .31       ,26     .19     .13      .09
6.   Calcul&Uns Recapture
        Market value (at the thne of transfer or abandonment)
     LESS:
         Prior liens
         RHS balance,
         Reasonable closing co~
         Principal reduction at nOle rare.
         Orisinal equity (aee paragraph 3), and
         Capital improvements.
     EQUALS                             .
         Appreciation Value. (If Ibis is a positive value. coD1inue.)
     TIMES
         Percentage in paragraph 4 (if applicable),
         Pen:entage in paragraph 5, and
         Return on borrower's original equlty (lCIO" • percentage in paragraph 3).
     EQUALS
           Value appreciation subject to recaprure. Recapture due equals the lesser of this
           figure or the amount o subsidy received.
                                                                                     Date

                                                                                                       October 4        2002
                                                                                     Date
